—Appeal from judgment, Supreme Court, New York County (Brenda Soloff, J.), entered June 29, 1993, which dismissed a writ of habeas corpus seeking relator’s pretrial release pursuant to CPL 30.30 (2) (a) and review of his claim of excessive bail, unanimously dismissed as moot, without costs.
Relator raised claims of excessive bail and sought pretrial release (CPL 30.30 [2] [a]) in his petition for habeas corpus, which was denied on the ground that relator had not been detained for the requisite 90 days while awaiting trial, and was dismissed on the merits. As those claims were raised in the context of unlawful detention before trial, they are now moot in light of relator’s subsequent conviction and incarceration after trial (People ex rel. Chakwin v Warden, 63 NY2d 120; Matter of Kassebaum v al-Rahman, 212 AD2d 482). The remaining claims that were raised in the petition are not cognizable by way of habeas corpus, although they may be reviewable by this Court on direct appeal from the judgment of conviction (People ex rel. Chakwin v Warden, supra, at 124-125, citing People ex rel. McDonald v Warden, 34 NY2d 554). Concur— Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.